DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 26 August 2020 which claims priority to PCT/JP2019/002065 filed 23 January 2019 which claims foreign priority to JP2018-031578 filed 26 February 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains two paragraphs rather than a single paragraph as is customary.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piet et al. (US 2010/0108805).
- Regarding Claim 1. Piet discloses a noise reduction apparatus (5, fig. 2, 4 and 8 “reduce noise” [0035]), comprising: 

- Regarding Claim 2. Piet discloses the noise reduction apparatus according to claim 1, wherein the bend region (8, fig. 4) is provided at an end portion of the porous plate (7, fig. 4 illustrates the bends continuing to the end portion, and in the instance of the plate being shaped as illustrated in fig. 2, the bend will be provided at an end portion as well).
- Regarding Claim 3. Piet discloses the noise reduction apparatus according to claim 2, wherein the bend region (8) has a concave shape (fig. 4 illustrates the concave shape) on an upstream side of the fluid flow (“upstream” [0035]).
- Regarding Claim 4. Piet discloses the noise reduction apparatus according to claim 2, wherein the porous plate (7) is disposed to cover a front side of a main landing gear (1, fig. 8 illustrates the apparatus covering a front side of a main landing gear) inter-wheel section of an aircraft (fig. 8 illustrates the cover on the interior side of the wheel). 
- Regarding Claim 5. Piet discloses the noise reduction apparatus according to claim 2, wherein the porous plate (7) is disposed to cover a front side (“upstream” [0035]) of a structural member of a landing gear (1) of an aircraft (“aircraft landing gear” [0032]) fig. 8 illustrates the front side of the landing gear strut covered by the mesh plate).
- Regarding Claim 7. Piet discloses an aircraft (“aircraft landing gear” [0032]), comprising: 
a porous plate (7, fig. 8 illustrates the mesh) disposed to cover a front side of a structural member of a landing gear (fig. 8 illustrates the cover over a front side of a structural member of the landing gear), the porous plate (7) including an end portion bent forward (fig. 4 illustrates embodiment in which the plate can be bent forward “upstream” [0035]).
- Regarding Claim 8. Piet discloses a noise reduction method (fig. 8, “noise reducing means” [0032]), comprising: 
disposing a porous plate (7, fig. 2) on an upstream side of an object (“upstream” [0035]), which is disposed in a fluid flow and induces a noise generated by the fluid flow (“noise caused by effects 
bending at least a part of a region of the porous plate (7, the bent region is 8 as illustrated in fig. 4) toward an upstream side of the fluid flow (“upstream” [0035]), a direction of the fluid flow being deflected due to the porous plate (7, the intended use of deflecting fluid flow is inherently present within Piet as the mesh will deflect air).
- Regarding Claim 9. Piet discloses the noise reduction method according to claim 8, wherein an end portion of the porous plate (7) is bent toward the upstream side of the fluid flow (“upstream” [0035], in an instance where the plate illustrated in fig. 2 is in the configuration of fig. 4 and placed upstream, the bends will flow to the end of the plate).
- Regarding Claim 10. Piet discloses the noise reduction apparatus according to claim 1, wherein the bend region (8) is formed by bending an end portion of the porous plate toward the upstream side of the fluid flow (“upstream” [0035], fig. 4 illustrates that when in the upstream configuration the end portions fo the plate will be bent) such that the fluid flows to a downstream side at an outside of an end portion of the porous plate (inherent to the configuration illustrated in fig. 4 when upstream), a shear layer of the fluid flow at a downstream side of the end portion is weakened, and a noise generated due to the shear layer is reduced (“noise reducing means” [0032], the intended use of weakening the shear layer and thereby reducing noise is inherently provided by the apparatus of Piet).
- Regarding Claim 11. Piet discloses the noise reduction method according to claim 8, wherein an end portion (8) of the porous plate (7) is bent toward the upstream side of the fluid flow (“upstream” [0035], fig. 4 illustrates that when in the upstream configuration the end portions fo the plate will be bent) such that the fluid flows to a downstream side at an outside of an end portion of the porous plate (inherent to the configuration illustrated in fig. 4 when upstream), a shear layer of the fluid flow at a downstream side of the end portion is weakened, and a noise generated due to the shear layer is reduced (“noise reducing means” [0032], the intended use of weakening the shear layer and thereby reducing noise is inherently provided by the apparatus of Piet).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Piet in view of Patience (US 2016/0031549).
- Regarding Claim 6. Piet discloses the noise reduction apparatus according to claim 2, wherein the porous plate (7) is disposed along a front edge of a landing gear of an aircraft (fig. 8 illustrates the arrangement), and the bend region (8) is provided on a distal end side (fig. 4 illustrates the bend region on a distal end side.  Piet does not disclose the apparatus on a front edge of a landing gear bay.
However, Patience discloses a similar noise reduction apparatus (104, fig. 1) which is positioned on a front edge of a landing gear bay (“leading edge of a cavity” [abstract], a cavity is equivalent to a landing gear bay).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the noise reduction apparatus of Piet to be disposed on a leading/front edge of a landing gear bay as disclosed by Patience as it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        10 January 2022